In our original opinion we held that the plaintiffs were entitled to an undivided one-twentieth interest in the land in question, which represented the difference between the one-fifth interest in the property sold by them to the defendants and the one-fourth interest actually inherited by them as irregular heirs. The increase was due to the fact that certain other irregular heirs, having failed to assert their rights to claim their inheritance, were barred by prescription of thirty years. Succession of Tyson, 186 La. 516, 172 So. 772.
Plaintiffs applied for a rehearing, alleging that they were entitled to an undivided *Page 21 
one-fourth interest in the land on the grounds that as they were irregular heirs, they had only the right of action to claim that they inherited a part of the property in question; that, as they were not legal heirs, they did not obtain the seizin of the property at the time of the death of their father and did not acquire their interest therein until 1937, when they were recognized as irregular heirs in the Succession of Tyson, supra; that, therefore, the act of sale by Otis Gibson and Lela Gibson Dimmer, the two major children of Gus Gibson (Gipson), Sr., in July 1919, to the defendants, and the act of sale by Rosa Lee and Gus Gibson, Jr., the two minor children of Gus Gibson, Sr., through their tutrix, in August 1919, to the defendants, for the purpose of effecting a partition of the property in question, are null and void, because the vendors therein did not then have seizin of or title to the property sold.
The defendants also applied for a rehearing, claiming that this Court erroneously overruled their pleas of estoppel and prescription and that the plaintiffs were not entitled to any part of the land under either one of the pleas, having previously sold their entire interest therein to the defendants.
We shall first discuss the plea that the plaintiffs are now estopped to deny the facts, declarations, representations, and warranties which they made to the defendants and upon which the defendants relied in acquiring title to the whole of the property in question.
The record shows that Richard and Louisa Gibson (Gipson) had five children *Page 22 
who were held out by the couple as their legal heirs and were so regarded by the public. Both Richard and Louisa Gibson died intestate, the father in 1897 and the mother in 1901. Their successions were not opened until 1936. The Gibson children publicly declared that they were the legal heirs of their deceased parents and represented themselves as such to the defendants, who, during the years from 1901 to 1919, by a series of warranty sales acquired their undivided interest and the undivided interest of their descendants in the tract of land in dispute.
Gus Gibson, Sr., one of the five heirs of Richard and Louisa Gibson, died, leaving four children, two of whom were minors. The status of the children, as legal heirs of their father, was set forth in the petitions of Lucindia Gibson, widow of Gus Gibson, Sr., to be appointed as the natural tutrix of the minor children and for the convocation of a family meeting for the purpose of selling the undivided one-tenth interest of the minors in the tract of land, in order to effect a partition, the property being indivisible in kind. It was alleged that the defendants were the only other co-owners of the land. These representations and assertions of fact were judicially recognized by the court in the order approving and homologating the family meeting and authorizing the tutrix to represent the minors in selling their undivided interest in the property for the sum of $160 cash. The tutrix in every way complied with the recommendations of the family meeting and the order of the court authorizing the sale and the defendants *Page 23 
became the purchasers of the minors' undivided interest in the property.
Otis Gibson and Lela Gibson Dimmer, the two major heirs, had previously sold all of their undivided interest in the property to the defendants. Later Otis Gibson died and the plaintiffs accepted his succession. He had likewise made representations to the defendants of the heirship of his father and stated in the act of sale that it was his intention to sell all of his interest in the land.
Most of the above facts were reiterated in the petition of plaintiffs in the matter of Lela Gibson Dimmer v. N.S. Spearman et al., No. 78,062 of the docket of the First Judicial District Court, Caddo Parish, the litigation resulting in an adverse judgment to the plaintiffs, which was affirmed by the Court of Appeal of the Second Circuit. 178 So. 764, 765. A great many of the pertinent facts are also alleged in the plaintiffs' petition in the instant case.
Under these circumstances, the plaintiffs are not in a position to question the good faith of the defendants in accepting as true their representations of the legal heirship of Gus Gibson, Sr. The presumption of legitimacy is referred to in the Succession of Curtis, 161 La. 1045, 1051, 109 So. 832, 834, as follows:
"`The presumption in favor of marriage and the legitimacy of children is one of the strongest known to the law, and in favor of a child asserting its legitimacy this presumption applies with peculiar force.'" *Page 24 
The general rule of law relative to estoppel by contract or deed is found in 21 C.J. 1237, 1238:
"If in a particular transaction or course of dealing the authority, capacity, character, or status of one of the parties is recognized or asserted as one of the basic facts on which the transaction proceeds, both parties are as a rule estopped to deny that the one occupied that position or sustained that character. * * *
"If in making a contract or in a course of dealing the title of one party or the other to the property involved in the transaction is recognized, and the dealing proceeds upon that basis, both parties are ordinarily estopped to deny that title or to assert anything in derogation of it."
The Court of Appeal of the Second Circuit, in the case of Robbins v. Martin, 18 La.App. 223, 229, 138 So. 132, 135, held:
"In Brown v. Parish [1 La.App. 246], the court stated that the character of the estoppel considered was equitable estoppel or estoppel `in pais,' and the decision is predicated upon, and quotes with approval, the text from 16 Cyc. p. 738; whereas, we find from a further inspection of that same work (now Corpus Juris, vol. 21), on page 1110, under the heading `Estoppel by Simple Contract,' the following:
"`There are two sorts of what is termed "Estoppel by Contract," namely, (1) estoppel to deny the truth of facts agreed upon and settled by force of entering into the contract, and (2) estoppel arising from acts done under or in performance of the contract. The first form of estoppel, if *Page 25 
the contract is in writing, is analogous to certain phases of estoppel by deed, and is not in strict propriety a species of estoppel in pais, since it is wholly based on a written instrument.'
"And further in this connection, on page 1111 of the same work:
"`If in making a contract the parties agree upon or assume the existence of a particular fact as the basis of their negotiations, they are estopped to deny the fact so long as the contract stands in the absence of fraud, accident or mistake.'
"In support of the text the following is cited:
"`Estoppel by contract' is a term which is intended to embrace all cases in which there is an actual or virtual undertaking to treat a fact as settled, as for example, a contract based upon one's having asserted title to property will estop the parties, in the performance of the contract, from claiming a different title. Bigelow, Estoppel (5th Ed.) page 450, quoting Bricker v. Stroud, 56 Mo.App. 183, 188."
In the case of Watson v. Succession of Barber, 105 La. 456, 29 So. 949, 951, the parties involved partitioned land on the assumption that they owned it in certain proportions. Thereafter, they attempted to deny ownership of the interest which they had recognized and acknowledged in the partition. In holding that they were estopped to do so, the Court said:
"* * * Upon the trial the defendant offered to prove that Americus Watson was born while his supposed parents were living, the father with another woman, and *Page 26 
the mother with another man; and although the learned judge ad hoc ruled against the admission of such testimony, upon the objection of the plaintiff's counsel that defendant is estopped by the admissions contained in the contract which has just been recited, considerable testimony having no other purpose in view than to show that Americus Watson was incapable of inheriting from Dorcas Barber, seems to have found its way into the record. * * *
"There was no error in the ruling of the trial judge upon the admissibility of the evidence offered on behalf of defendant. By his explicit admission, in the solemn form of an authentic act, that Americus Watson was the `surviving son and sole heir of Dorcas Barber,' Thomas Barber had estopped himself from denying the fact so stated, — at least, for any purpose connected with that for which said act was executed, — and those claiming under him are likewise estopped. By that act, as we interpret it, Americus Watson, in the capacity of sole heir of the deceased half owner, granted and conveyed to Thomas Barber all his rights, title, and interest in and to the real estate of which Barber was then possessed, except such as was conveyed by Barber to him; and Barber voluntarily consented thenceforth to hold said property, so far as an undivided half interest was concerned, by the title so acquired, and he so held it at the time of his death, and it is that title that the defendant has inherited. * * *
"And he could not have been heard to deny his written, authentic admission to that effect; nor can the defendant, who *Page 27 
holds under him. And, being bound to that admission, the defendant would also be bound to the admission that Watson was capable of conveying the interest which represented that equivalent, since the two propositions are interdependent upon each other. `Where the party solemnly admits a fact by a deed under his hand and seal, he is estopped not only from disputing the deed itself, but every fact which it recites.' Herm.Estop. § 615. * * *"
Plaintiffs herein can not now say that they are only irregular heirs of Richard and Louisa Gibson and that they own a one-fourth interest in the property, which they sold to the defendants in 1919 on the representation that they were legal heirs and with the judicial admission that the defendants were then co-owners of a nine-tenths interest in the property by purchase from all of the legal heirs of Richard and Louisa Gibson and Gus Gibson, Sr. The plaintiffs' petition in the instant case shows that at that time the defendants claimed to be the owners of every interest in the property except the interest claimed by the minor heirs of Gus Gibson, Sr. The plaintiffs recognized the defendants to be the owners of all other interests in the property acquired through the several sales from the legal heirs of Louisa and Richard Gibson and undertook to convey all of the remaining interest in the property to the defendants by their deeds, and declared that they were conveying the interest which they inherited from Richard and Louisa Gibson through their deceased father, Gus Gibson, Sr. They did not transfer their right to accept the Successions of Richard *Page 28 
and Louisa Gibson as irregular heirs but transferred the property by warranty deeds, which, in effect, amounted to a warranty that they were legal heirs. Karcher v. Karcher, 138 La. 288, 291, 70 So. 228; Douglas v. Nicholson, 140 La. 1098, 1106, 74 So. 566; Martin v. Louisiana Central Lumber Co., 150 La. 157, 172, 90 So. 553, and Hoover v. Pennington, 19 La.App. 779, 782, 141 So. 517.
It is clear that the plaintiffs, in accepting the succession of Otis Gibson, their deceased major brother and the son of Gus Gibson, Sr., are bound by his warranties and representations and are estopped to set up any alleged future acquired title as against the interest which Otis Gibson warranted in his sale to the defendants, as the plaintiffs inherited no greater rights from Otis than he had. United States F.  G. Co. v. Putfark,180 La. 893, 158 So. 9; Longenbaugh v. Louisiana Irr.  Mill Co.,129 La. 436, 56 So. 359; Chatman v. Bundy et al., 130 La. 158, 57 So. 786; Curl v. Ruston State Bank, 104 La. 548, 29 So. 234; Stewart v. Mix, 30 La.Ann. 1036; and W.K. Henderson Iron Works  Supply Co., Ltd., v. Highhouse et al., 141 La. 803, 75 So. 729.
In the case of Mims v. Sample, 191 La. 677, 186 So. 66, we held that where an instrument set up the respective interests of the co-owners in land, the signers thereof were estopped from claiming a greater interest therein where the purchaser of interests in the property relied upon the document and parted with a valuable consideration. *Page 29 
Lucindia Gibson, as widow of Gus Gibson, Sr., and as the natural tutrix of the two minor children, Chess Gibson, under tutor and paternal uncle of the minors, and Otis Gibson, who acted as a member of the family meeting which recommended a sale for the purpose of effecting a partition of the property, made representations as to the legal heirship of the plaintiffs and that the minors owned a one-tenth interest and the defendants a nine-tenths interest in the property. The order of court recognized the facts set forth in the tutrix' petition and the proces verbal of the family meeting and authorized the sale in behalf of the minors. Relying upon these representations and judicial admissions of facts, publicly declared, defendants paid the plaintiffs the purchase price, in cash, for the property. The minors having received the benefit of the sale are estopped to deny the judicial statements and admissions of their duly authorized legal representatives, who acted in good faith.
In 31 C.J., page 1166, par. 355, it is stated:
"It is a general rule, that subject to certain exceptions hereinafter considered, that an infant properly represented is bound by the adjudication to the same extent that he would have been had all of the parties been adults, especially in cases where the infant appears as plaintiff or complainant."
See also Boudreaux v. Lower Terrebonne Ref. Co., etc.,127 La. 98, 53 So. 456; Dupre v. Soye, 31 La.Ann. 450; Le Blanc v. His Creditors, 16 La. 120; and Ross v. Enaut, 46 La.Ann. 1250, 15 So. 803. *Page 30 
In Krone v. Krone, 138 La. 666, 70 So. 605, 608, the court sustained the pleas of res judicata and of judicial estoppel against certain minors who were represented by their tutor, who, in their behalf, made allegations which they afterwards sought to repudiate. In holding that the minors were estopped, the Court said:
"The probate decrees referred to conclude the plaintiffs from disputing the title of the father to the real estate in question, and the conjoint ownership of their half-sister, Eva Krone."
In the Succession of Begue, 112 La. 1046, 36 So. 849, 850, we said:
"It is well settled that minors, properly represented, are as fully bound by judicial proceedings as majors who are duly cited. Heroman v. Louisiana Institute [of Deaf and Dumb], 34 La.Ann. 805."
See also Heirs of Barrow v. Barrow, 38 La.Ann. 645; and Orr v. Thomas, 3 La.Ann. 582.
In Dimmer v. Spearman, La.App., 178 So. 764 (in which case this Court refused a writ), the same parties to this litigation were involved, and the Court of Appeal, in affirming the judgment of the lower court, held that the exceptions of no right and no cause of action were well-founded because the plaintiffs were without right, cause, or interest, and were legally estopped to seek the annulment of the sale in question on the ground that they did not own the property at the time they sold it to the defendants. See also State ex rel. Stempel v. City of New Orleans, 105 La. 768, 30 So. 97. *Page 31 
In the recent case of Wallace v. Cassiere, 192 La. 581,188 So. 707, the question involved was whether minors, after having received the full benefit of a mortgage through their tutrix, who was duly authorized by a family meeting and an order of court to execute the same, would be permitted to repudiate their obligations. A plea of estoppel was filed by the defendant mortgage creditor and overruled by the district court. On appeal, we held that the principles of estoppel are applicable to minors who have received the benefits of the recommendations of the family meeting and the authorized acts of the tutrix, particularly where it was impossible to restore the status quo between the parties and applied the rule announced in Article 1965, R.C.C., that no one has a right to enrich himself at the expense of another. In the instant case, it would be impossible to restore the status quo between the parties as the defendants over a great many years, after the minors had reached their majority and without any protest from them, have developed the property through gas and oil well operations to where it is very valuable and the plaintiffs have not contributed anything in that respect.
In our original opinion affirming the judgment of the district court, we overruled the plea of estoppel citing Tyson et al. v. Spearman et al., 190 La. 871, 183 So. 201. In that case, the plea of estoppel was based on the silence and inaction of the Tyson heirs in asserting their rights. We held that they were not estopped to assert their interest as the defendants had not in any way acted upon their inaction and, *Page 32 
consequently, mere silence would not work an estoppel. The plea of estoppel here is predicated on the solemn acts and representations of the plaintiffs made in judicial proceedings and authentic acts, upon which the defendants relied in purchasing the property and parting with a valuable consideration therefor. There is, therefore, no similarity between the two cases in that respect and the legal distinction between them is well recognized. Parker v. Ohio Oil Co., 191 La. 896, 909,186 So. 604; 10 R.C.L., § 21, 692; 27 R.C.L. 360; 19 Am.J. 742 and 21 C.J. 1131.
While it is necessary that the rights of minors be protected in every way possible, it is likewise essential that titles to real estate should be stable and certain and, therefore, where the legal representatives of minors, acting in their behalf, follow the requirements of the law in representing them to the best of their ability and understanding in a way that is considered most advantageous and beneficial to the minors' interest, the minors are thereby bound and are estopped to deny the judicial declarations of fact and representations made by their tutor in their behalf, when third persons have relied thereon and dealt with them in good faith and for a valuable consideration. In the case at bar there is no plea of imposition, fraud, or mistake induced by the defendants.
The conclusion we have reached on the question of estoppel makes it unnecessary to consider the plea of prescription acquirendi causa.
In all other respects our original opinion is correct. *Page 33 
For the reasons assigned, our decree affirming the judgment of the district court is annulled and set aside and
It is now ordered, adjudged and decreed that the plea of estoppel is sustained and the plaintiffs' suit is dismissed at their costs.
O'NIELL, C.J., does not take part.
PONDER, J., absent.
                On Motion to Vacate and Set Aside the Judgments and to Restore This Case to the Calendar.